Exhibit 99.1 FOR IMMEDIATE RELEASE POOL CORPORATION REPORTS FISCAL 2007 RESULTS COVINGTON, LA. (February 21, 2008) – Pool Corporation (the “Company” or “POOL”) (NASDAQ/GSM:POOL) today announced fourth quarter and full year 2007 results. “We continue to weather an unprecedented external market environment.The real estate market issues, with falling home values and tighter credit, intensified throughout 2007, creating a significant drop in new construction activities and negatively affecting our 2007 results.Despite this, our employees did an outstanding job of executing by providing exceptional value to our customers and suppliers, and these efforts resulted in market share gains and improved our competitive position.As we continue to improve every facet of how we execute, we will take advantage of the tremendous long-term opportunities present in our young industry,” commented Manuel Perez de la Mesa, President and CEO. Net sales for the year ended December31,2007 increased $18.6million, or 1%, to $1.93billion, compared to $1.91billion in 2006.The increase in net sales is a result of the Wickham acquisition and sales from new locations opened in new markets.Base business sales decreased 1% year over year as demand for pool and irrigation construction products was impacted by the weak housing market and less than favorable weather conditions, particularly in the first half of 2007.Complementary products sales, a majority of which are tied to new construction, decreased 3% from 2006. Gross profit for the year ended December31,2007 decreased $9.3million, or 2%, to $530.6million from $539.9million in 2006.Gross profit as a percentage of net sales (gross margin) decreased 80basis points to 27.5% in 2007 from 28.3% in 2006.The decrease in 2007 gross margin is primarily due to competitive pricing pressures as a result of the market conditions. Selling and administrative expenses (operating expenses) for 2007 increased $24.3million, or 7%, to $396.9million from $372.6million in 2006.Operating expenses as a percentage of net sales increased to 20.6% in 2007 from 19.5% in 2006 due to the investments made in 29 new sales centers since the beginning of 2006, sales center expansions and relocations, increases in our accounts receivable reserves and higher freight costs. These increased costs were partially offset by lower incentive expenses and the impact from cost control initiatives. Operating income decreased $33.6 million, or 20%, to $133.8 million in 2007 from $167.4 million in 2006.Operating income as a percentage of net sales (operating margin) decreased 190 basis points to 6.9% in 2007 from 8.8% in 2006.Interest expense increased 46% for 2007 due to higher debt levels for borrowings to fund share repurchases and a higher average effective interest rate compared to the same period in 2006.Earnings for 2007 decreased to $1.37 per diluted share on net income of $69.4million, compared to $1.74 per diluted share on net income of $95.0 million in 2006.The opening of 29 new sales centers since the beginning of 2006 is estimated to have had a dilutive impact of approximately $0.16 on earnings per share for 2007. On the balance sheet, total net receivables decreased 9% compared to December 31, 2006 primarily due to lower fourth quarter 2007 sales and an increase in the allowance for doubtful accounts.Our inventory levels increased 14% to $379.7million at December 31, 2007.The increase reflects inventory for the 12 new sales centers opened in 2007 and higher inventory levels attributable to the decline in fourth quarter sales.The quality of our inventory remains high as measured by the percentage of total inventory in our fastest-turning inventory classes, which accounted for essentially the entire increase from December31,2006. Cash provided by operations was $71.6 million in 2007, compared to $69.0million in 2006.The increase in 2007 cash provided by operations is primarily the result of favorable impacts from changes in working capital balances, which offset the decrease in net income. The Company repurchased 4.1 million shares of its common stock under its repurchase plan during 2007, using $137.7million in borrowing capacity to fund these purchases. In the fourth quarter of 2007, net sales decreased $17.7million, or 6%, to $300.8million, compared to $318.5million in the comparable 2006 period.Gross margin increased 40basis points to 26.4% in the fourth quarter of 2007 from 26.0% for the same period last year.The 2007 gross margin benefited from a favorable comparison to fourth quarter 2006 gross margin, which was negatively impacted by an adjustment to vendor incentives earned for the year.The seasonal operating loss for the fourth quarter was $12.8million compared to an operating loss of $4.1million in the same period last year.The loss per share for the fourth quarter of 2007 was $0.24 per diluted share on a net loss of $11.6million, compared to a loss of $0.10per diluted share on a net loss of $5.0million in the fourth quarter of 2006. “Our objectives in 2008 are to continue to execute on our business strategies that we believe will provide long-term value to our customers, suppliers and our shareholders, and to exploit business improvement opportunities available to us while maintaining tight control over our expenses.Given the challenges in the external environment, we will not provide any earnings per share guidance until we gain more visibility for how our 2008 results are tracking,” continued PerezdelaMesa. Pool Corporation is the largest wholesale distributor of swimming pool and related backyard products.Currently, POOL operates 281 sales centers in
